In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00080-CV



           PARIS DIANE BROWN, Appellant

                           V.

                KATHY KEITH, Appellee



         On Appeal from the 429th District Court
                  Collin County, Texas
            Trial Court No. 429-02071-2011




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        In an unusual process, Paris Diane Brown used one lawsuit to pursue personal injury

claims against Jason Crow and Kathy Keith for alleged injuries arising from two separate

automobile accidents in Collin County. 1 Brown’s collision with Crow occurred in July 2010,

while the collision with Keith occurred in November 2010. 2 After settling with one defendant

and then winning a jury verdict against the other, Brown was not awarded the court costs she

sought. Brown appeals that limitation on the costs she was awarded. We affirm the trial court’s

judgment, because the trial court properly excluded the costs related to the previously settling

defendant.

        Brown settled with Crow, and the trial court entered an order dismissing with prejudice

Brown’s claims against him and requiring Brown and Crow to “bear their own costs.” Later, 3

after Brown obtained a jury verdict against Keith, she moved for a final judgment, including

$2,605.80 in court costs. Included in the requested court costs were costs relative to the claims

against Crow, including a $90.00 service fee, a $175.00 “Non-Appearance Fee,” and a $505.80


1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue.
See TEX. R. APP. P. 41.3.
2
 Brown’s second amended petition alleged that, “before Ms. Brown had recovered from the injuries sustained in the
collision with Mr. Crow’s vehicle, Ms. Brown was again rear-ended . . . by the negligence of Defendant driver
Kathy Keith.” Her third amended petition alleged that the collision with Keith’s vehicle “was the proximate cause
of new and aggravated physical and emotional injuries.”
3
 Thereafter, Keith successfully sought leave to designate Crow as a responsible third party. Brown’s answer to
Keith’s motion pointed out that discovery had concluded and that Brown had “removed from this case any claim for
overlapping treatment and all damages associated with the Jason Crow collision.” Keith’s counsel explained that the
responsible third-party argument was abandoned before trial, and no question related to Crow as a responsible third
party was submitted to the jury.

                                                         2
court reporter’s fee for Crow’s deposition. In Brown’s judgment against Keith, the trial court

excluded the Crow-related costs and assessed only $1,835.00 in court costs against Keith.

         “The successful party to a suit shall recover of his adversary all costs incurred therein,

except where otherwise provided.” TEX. R. CIV. P. 131. “The court may, for good cause, to be

stated on the record, adjudge the costs otherwise than as provided by law or these rules.” TEX. R.

CIV. P. 141. 4 Brown appeals the judgment on the ground that the trial court erred in the award of

court costs against her without stating its reasoning on the record.

         In its order dismissing the claims against the settling Crow, the trial court required Brown

and Crow to bear their own costs. See TEX. R. CIV. P. 162. Therefore, the Crow-related costs

had been disposed of previously in the Crow dismissal, and Brown’s final judgment against

Keith appropriately excluded such costs.

         We affirm the trial court’s judgment.



                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:            October 31, 2013
Date Decided:              November 1, 2013




4
 Although the trial court’s judgment states that all “claims for relief not expressly granted herein are denied,” it does
not specifically require Brown to pay court costs.
                                                           3